Case 3:21-cv-10143-RHC-EAS ECF No. 11, PageID.50 Filed 06/17/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




Great Lakes Acquisition Corp.,

                                   Plaintiff(s),
v.                                                     Case No. 3:21−cv−10143−RHC−EAS
                                                       Hon. Robert H. Cleland
Natasha Sanders,

                                   Defendant(s),



                       ORDER VACATING ORDER TO SHOW CAUSE

     The Court having issued an Order to Show Cause on 6/3/2021, and the appropriate
action having been taken;

    IT IS HEREBY ORDERED that the Court's Order to Show Cause is satisfied and hereby
vacated.

     SO ORDERED.




                                                   s/Robert H. Cleland
                                                   Robert H. Cleland
                                                   U.S. District Judge




                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/L. Wagner
                                                   Case Manager

Dated: June 17, 2021
